 HAVEN MANOR HEALTH RELATED FACILITY329Haven Manor Health Related FacilityandLocal 144,Nursing Home,Hotel,Hospital and Allied HealthServices Union,SEIU, AFL-CIOand Local 1115,Joint Board,Nursing Home and Hospital Employ-ees Division.Cases 29-CA-4265 and 29-CA-4339October 13, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn March 9, 1976, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthis proceeding. Thereafter, Local 1115, Joint Board,Nursing Home and Hospital Employees Division,filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.Members Jenkins and Walther do not agree withChairman Murphy thatLocal 60, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, et al.[Mechanical Handling Systems] v. N.L.R.B.,365 U.S.651 (1961), bars our additional remedy here. InLocal60 the Board found that the Respondent Union hadviolated Section 8(b)(1)(A) and (2) by maintainingand enforcing an agreement which establishedclosed-shop preferential hiring conditions. There wasno evidence that the respondent unions coerced em-ployees to join the ranks of the union or to remainunion members. As the Court stated, "No evidencewas offered to show that even a single person joinedthe union with the view of obtaining work on thisproject.Nor was there any evidence that any whohad voluntarily joined the union was kept from re-signing for fear of retaliatory measures against him,"(365U.S. at 654). "Where no membership in theunion was shown to be influenced or compelled byreason of any unfair practice," the Court concluded,a reimbursement remedy is punitive since it does notdissipate the effects of the unlawful action (365 U.S.at 655).In the present case, in contrast, the RespondentEmployer coerced majority membership in Local1115. It is because of this coercion that we find un-lawful the collective-bargaining contract which con-tains a union-security clause requiring the mainte-nance of union membership as a condition of em-ployment. In view of the coercion practiced by Re-spondent in securing majority representation for Lo-cal 1115, it is reasonable to infer that even employeeswho originally voluntarily joined that union werecoerced by the union-security clause to maintaintheirmembership in Local 1115. A reimbursementremedy for such-employees therefore appears to benecessary and proper to effectuate the policies of theAct.Cf.VirginiaElectric and Power Company v.N.L.R.B.,319 U.S. 533 (1943). Accordingly, in addi-tion to the remedy provided by the AdministrativeLaw Judge, we shall require Respondent to reim-burse such employees for dues paid by them from,on, and after the effective date of the contract.In view of these significant differentiating factors,our dissenting colleague's charge that we are "over-ruling" the Supreme Court's holding inCarpentersisgroundless.The cases cited in the dissent do not justify a con-trary conclusion.Duralite Co., Inc.,132 NLRB 425(1961);InternationalPaper Company,150NLRB1252 (1965), andCowles Communications, Inc. andSufsun Co., Inc.,170 NLRB 1596 (1968), involvedsituations where the employer unlawfully extendedrecognition to, and contracted with, one union whena question concerning representation existed or whenthe employer was bound to extend recognition to an-other union. In none of these, as here, was there evi-dence that the employer had coerced employees bythreats, etc., into joining the union or that as a resultof such coercion the union had secured its majorityrepresentation on the basis of which the employerhad contracted with the union. It is this publicizedproclivity to coerce, in addition to the unlawful con-tract, which persuades us that employees who volun-tarily joined the union could have been coerced intomaintaining that membership.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and hereby1Member Jenkins notes that this possibility is enhanced by the fact thatemployees who joined Local 1115 before the coercive support of Respon-dent did so at a time when Respondent was sponsoring Local 144. TheirJoining Local 1 115 at that time evidenced an opposition to a management-sponsored union which is mconsistent with their voluntarily remainingmembers after it became a management-supported union. In any event,since the illegal union-security clause makes it impossible to know whetherthey would have voluntarily remained members, any doubts resulting fromthe illegal conduct should be resolved against the party responsible for it226 NLRB No. 50 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDorders that Respondent, Haven Manor Health Relat-ed Facility, Far Rockaway, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended. Order.CHAIRMAN -MURPHY,dissenting in part:My only disagreement with my colleagues relatesto the additional remedy they would provide.Imustdissent from their reversal of the Adminis-trative Law Judge's conclusion that the Board cannotrequire a dues reimbursement remedy for "employ-ees who signed up for Local 1115, and for it alone,before Respondent began to unlawfully assist it" be-cause their support for the Union was achieved with=out coercion. In my view, providing for reimburse-ment of the dues paid by these employees after theeffective date of the contractfliesin the face of theSupreme Court's decision inLocal 60, United Broth-erhood of Carpenters v. N.L.R.B.,365 U.S. 651 (1961),where the Court rejected a similar holding of theBoard, including the very reason given by my col-leaguesfor requiring this additional remedy. As Jus-ticeHarlan pointed out in that case in his concurringopinion, there is no "rational relationship at all be-tween the amount of dues paid and the value an em-ployee who is willing to join a union would place onhis freedom to change his mind."Nevertheless, my colleagues attempt to distinguishthis case fromCarpenterson the ground that Local1115 achieved representative status through unlawfulcoercion and assistance on the part of Respondent,and thus even those who voluntarily joined it "werecoerced" by the contractual requirement of main-tainingmembership in that local. But that distinc-tion, and the questionable logic behind it, ignores thefact that such coercive conduct as was brought tobear on other employees to join Local 1115 occurredafter the employees in question had freely sought outand designated that Union to represent them andthus could not have influenced their choice. Indeed,they signed membership cards for Local 1115 in theface of Respondent's open and unlawfulassistanceto Local 144. Furthermore, there is no evidence thatthey subsequently wished to resign from 1115 ormade any effort to do so. In such circumstances, thepresumptionarisesthat they voluntarily continuedtheir support for Local 1115.2 I thereforefail to seehow their situation appreciably differs from the oneinvolved in theCarpenterscase, and I see-no-justifica-tion (or authority) for my colleagues' overruling- theSupreme Court's holding in that case.;In any event, my colleagues' reliance onVirginiaElectric and Power Company v. N.L.R.B.,319 U.S.533 (1943), is misplaced and contrary to Board prece-dent. InDuralite Co., Inc.,132 NLRB 425 at 429(1961), which involved an employergranting recogni-tion to an outside union in the face of a contract withan incumbent union, the Board refusedyto order thereimbursement of dues for employees who hadjoined the unlawfully assisted union because they,like the employees here in question, were not coercedinto doing so. In reaching that conclusion, the Boardspecifically held thatVirginia Electricwas inapplica-ble because that case concerned a company-domi-nated union whose very existence was, unlawful andthe return of dues was therefore necessaryas a meansto achieve its disestablishment. Clearly then,VirginiaElectricis inapposite to the present situation, as Lo-cal 1115 was not formed or dominated by Respon-dent and disestablishment, therefore, would be inap-propriate as a 'remedy.Furthermore, inCowles Communications, Inc.,170NLRB 1596 (1968), andInternational Paper Compa-ny,150 NLRB 1252, 1253 (1965), both cases in whichthe employers, like Respondent herein, actively ren-dered unlawful assistance and support to unions toenable them to achieve recognized representative sta-tus, the Board excluded fromdues reimbursementremedies those employees who belonged to the assist-ed unions before, any assistance occurred. Indeed, In-ternationalPaper Companyappears to be directly onpoint. There the employer had entered into a union-security agreement with a union only after renderingitassistance similar to that engaged in by Respon-dent, and an Administrative Law Judge (nee TrialExaminer) had recommended an all-inclusive reim-bursement remedy. The Board, in affirming, foundthat remedy too broad, stating:The Remedy and paragraph 2(b) of the Recom-mended Order are hereby clarified to specifical-ly exclude Jose Palacious from this reimburse-ment recommendation as it appears that he wasa member of the Intervenor prior to Respon-dent's conduct herein found unlawful,and thereisno evidence that he was coerced into retainingthismembership.[Emphasis supplied.]I see no distinction between the situation of Pala-cious inInternational Paper Companyand that of theemployees in this case who freely chose Local 1115to be their designated bargaining representative.Accordingly, I perceive no basis either in logic orin court or Board precedent for the additional reim-bursement remedy my colleagues would impose inthis case, and to that extent, and that extent alone, Imust dissent.32Lianco Container Corporation,173 NLRB 1444, 1449 (1969)' In addition to the cases cited above in support of my position seePlay-skool, Inc, a Division of Milton Bradley Corporation,195NLRB 560, 562(1972), andCrown Cork & Seal Company, Inc,182 NLRB 657 (1970). HAVEN MANOR HEALTH RELATED FACILITY331DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thisconsolidated proceeding was heard at Brooklyn, NewYork, on November 11, 12, and -13, 1975, pursuant to acharge filed against Respondent Haven Manor Health Re-lated Facility by Local 144, Nursing Home, Hotel, Hospi-tal and Allied Health Services Union, SEIU, AFL-CIO(Local 144),on March 20,1975, a charge filed against Re-spondent by Local 1115,Joint Board, Nursing Home andHospital Employees Division(Local 1115), on May 2,1975, and a consolidated-complaint issued on June 26,1975, amended on August 4, 1975, and further amended atthe hearing on November11, 1975,pursuant to a Novem-ber 10 oral and a November 11 written notice`to Respon-dent to add allegations of unfair labor practices on No-vember 6, 1975.1 The questions presented are whetherRespondent violated the National Labor Relations Act, asamended (the Act),'by interrogating its employees aboutunion activity; by threatening its employees about activityon behalf of Local 1115; by keeping such activity undersurveillance;by- denying employment to employee Kath-leen Feinbergbetween November 1974 and January 1975,allegedly because of her activity on behalf of Local 1115;and by furnishing assistance to Local 144 prior to January1975 and to Local 1115 thereafter,including the executionwith Local 1115 of a collective-bargaining agreementwhich contains a union-security and a checkoff clause andpayments to Local 1115 pursuant thereto.'At theconclusionof thehearing, oral argument was ten-dered by^all counsel except counsel for-Despondent, whostated that he would reserve all argument for his brief. Nobriefs have been filed in this proceeding,although the Gen-eralCounsel and counsel for Local 144 have advancedsome legal arguments in letters to me with copies to allother parties.Upon the entire record,including my observation of thewitnesses, and after due consideration of the oral argu-,Imake thefollowing:FINDINGS OF FACT1.JURISDICTIONRespondent is a partnership or individual proprietorshipwhich operates a health relatedfacility andrelated servicesin Far Rockaway, New York. During the year precedingthe issuance of the complaint, a representative period, Re-spondent derived from such operations gross revenues ofmore than $100,000, and received goods and materials val-ued at more than $50,000 from points outside New York. I1Over the objectionof Local 144's counsel and counsel for the GeneralCounsel,a motion by Respondent's attorneyfor leave to use a tape recorderduring the bearing was granted with substantially the same limitations asthose set forth inAlliedMetal HoseCompany, Inc,219 NLRB _1135, 1136,fn. 1 (1975).SeeMilgo Industrial,Inc-,203 NLRB1196, 1204,fn 2 (1973),affd.497 F.2d 919 (C A. 2, 1974).find that, as Respondent concedes,it is engaged in com-merce within the meaning of the Act, and that exercise ofjurisdiction over its,operations will effectuate the policiesof the Act.Local 144 and Local 1115 are labor organizations withinthe meaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundHavenManor beganoperations in lateAugust 1974.Shortly thereafter, both Local144 representatives and Lo-cal 1115 representatives began organizing campaigns at thefacility.When hiredas a licensed practical nurse in Octo-ber 1974, Ruth Neff, whom I find tobe an employee forthe reasonsstatedinfra,sectionII,E, 2 a, expressed disap-pointment-about herwages to-RobertineStephens, Re-spondent's directress of nursing services,who was admit-tedly a supervisor within themeaning ofthe Act.Stephenssaid"to bear with her, that aunion wouldbe-comingming insoon."B. Alleged CompanySolicitationfor Local 144AdministratorAron Cytryn,who is admittedly a super-visor within the meaning of the Act, testified that as ofJanuary 1975 "I knew all along we were giving out[Local]144 cards to supervisors, and . . . I felt that we . . . haveillegally given aid to a union."In September or October 1974, Purchasing ManagerAlex Paskus, who is admittedly a supervisor,asked Local144 Business Representative Marvin Goodman for someLocal 144 authorization cards. In Cytryn's presence, eitherGoodman or Local 144 Business Representative WillieGodwin gave some cards toPaskus. Cytryntestified, ". ' . .as per their conversation,what I gather, I was able to un-derstand was, there was some kind of deal arranged wherethey had given some rates or some kind of salaries thatwere supposed to go in effect once the deal, once they hadorganized enough people . ..and Mr. Paskus said hewould give out [the cards] to supervisors,and as soon asthey would be filled out, he would turn it over to" Godwinand Goodman. A few minutes later, Paskus gave Local 144cards to Food Service Manager Israel Elbaz and House-keeping Supervisor Robert Rufrano,'both of whom are ad-mittedly supervisors,and instructed them to give out theLocal 144 cards. At this same time, Cytryn gave 30 or' 40Local 144 cards to Rufrano, and asked Rufrano to distrib-ute them to all the Haven Manor workers and to ask theworkers to sign them and return them to Paskus2Rufranothen went to supervisor Stephens, said that Cytryn wantedRufrano to give out the cards to the staff,and asked heropinion. Stephens said to do what Rufrano thought wasbest.3Rufrano then distributed the cards to the workers? Local 144 Representative Godwin testified that he gave cards to Rufra-no in October 1974. For demeanor reasons,I credit Rufrano's and Cytryn'stestimony about where Rufrano obtained cards in 19743My findings as to the Stephens-Rufrano conversation are based' onRufrano's testimony I credit Rufrano's testimony,as to thedate,and discre-Continued 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the statement that Cytryn gave him the cards andasked him to have them signed, and that Cytryn wantedthem to sign the cards and return them to Rufrano- A fewworkers asked Rufrano if it was all right for them to signthe cards, and he said that they would be all right. Most ofthe workers signed and returned the cards, which Rufranothen "rushed" to Paskus a week or two later. Among thesecards was a card signed by Rufrano himself. A few em-ployees asked Rufrano if he had returned the cards, andRufrano replied that he had returned them to Paskus.While Rufrano still had some of these cards in his pos-session,he was approached by Local 144 organizer God-win, who asked Rufrano to sign some cards for Local 144.Rufrano replied that he had some filled-out cards butcould not give them to Godwin because he had to turnthem in to "the office." At Godwin's request, Rufrano lethim look at them and write down the names thereon.Also in October 1974, outside the Haven Manor prem-ises,Local 144 Representative Godwin asked employeeJose Rivera to sign a Local 144 card. When Rivera did so,Godwin gave him some blank cards, said that Rufrano wasalready handmg out Local 144 cards inside Haven Manor,and told Rivera to get in touch with Rufrano. Rivera saidthat he would. When Rivera talked to Rufrano, he toldRivera to give Local 144 cards to the employees who hadnot yet received them. Rivera gave out cards to employees,and may have also signed another one himself. Rivera gavesome cards to Rufrano, who gave some back to him, butthe record fails to show which, if any, were signed. In Octo-ber 1974, Supervisor Cytryn asked Rivera whether he wasinvolved with Local 144. Rivera untruthfully gave Cytrynhis "word" that Rivera was "out." Rivera credibly testifiedthat he said this to Cytryn because Rivera was afraid hewould lose'his job if he admitted his Local 144 activity.About the same time, Rufrano gave a Local 144 applica-tion to employee Neff and told her that she should sign it.When she said that she did not want to sign, he said thatshe "had better sign it because that's the union that man-agement wants." Neff did not take the card. She told himshe would sign an application for whatever union cameinto the facility.Also about this same time, Neff telephoned Local 1115,said that she understood Local 1115 was trying to becomethe union at Haven Manor, and offered to help. Thereaf-ter, Local 1115 mailed her about 25 application cards. Neffthen asked Supervisor Stephens whether it would be allright if she distributed Local 1115 applications. Stephensreplied that if she did, she would lose her job. Accordingly,Neff made no immediate effort to distribute these cards 4In November 1974, when Neff was talking to Local 1115representative Morales outside the building, Cytryn lookedout the window, pointed to them, and said to Stephens,"Look at who Mrs. Neff is talking to." Stephens comment-ed ". '.. she has the right to talk to who she wants." On thedit Stephens' testimony that the conversation occurred in early January1975, in view of their mutually corroborative testimony that Rufrano saidthe cards had been given him by Cytryn, who gave such cards to Rufranoabout October 1974 but not in January 1975. I credit his testimony as to thecontents of the conversation in view of the witnesses' demeanor.4 As relatedinfra,she did distribute these cards in January 1975, afterStephenstold her to do so.following day, Stephens told Neff that Cytryn hadseen hertalking to Morales; Cytryn hadcome runningto her officeand said ". . . do you see who she's talking to?";Stephenshad said yes; Cytryn had said, ". . . well, what isshe doingwith him?"; and Stephens had said, "... well, she knowsthe man, she could talk to him."About mid-November, Supervisor Rufrano asked em-ployees Jose Rivera, Thomas Handy, and Walter Vernon,and an employee identified in the record as. "the cook," tosign Local 144 cards. Vernon and Rivera signed. Handyaccepted a card, but did not sign. Shortly thereafter,Super-visor Elbaz approached Handy, on Haven Manorpremisesbut outside Handy's working hours, and told him to fill outthe card andsign it. In Elbaz' presence, Mrs. Handy (whowas also present) filled out the card and Handysigned it.Handy then returned it to Elbaz. Handy, had previouslyfailed tosigna card given him by_a Local 144 representa-tive.The Local 144 cards given to Rufrano by Cytryn weretoo few to accommodate all of Respondent's employees. InNovember or December 1974, Supervisor Paskus ap-proached Local 144 Organizer Godwin and said, "I knowthat you are an organizer for 144 and I know that RobertRufrano. is working with you, and he isout of cards, and Iwould like to see that hegets some."Godwin asked Paskuswhy he was interested. Paskus replied, "I want tosee to itthat he gets the cards because I know factuallythat he isyour internal man." Godwin gave Paskus some blankcards.Thereafter, Godwin reported this -incident to Goodman,who was a more experienced Local 144organizer thanGodwin. Goodman and Godwin's superiorsberated himfor giving the cards to Paskus. Thereafter, ,Godwin askedPaskus to return the cards to him. Paskus said that hewould not give them to anyone but Local 144 DirectorClarenceMorgan, Godwin's superior. Morgan then tele-phoned Paskus and asked him to return the cards. Paskussaid that he had wanted Morgan tocome thereand talk tohim "because he wanted to talk about a deal."Morgansaid, ". . . there is no deal to be made on any occasion."Paskus never returned these cards.About December 1974, Rufrano asked Godwinfor someLocal 144 cards so Rufrano could distribute them to theHaven Manor staff and return them to Local 144 withoutCytryn's knowledge.' Thereafter, Rufrano asked SandraYates, a licensed practical nurse on the 11 p.m.-7 a.m.shift,' to get the people on her shift together within a cou-ple of days so Rufrano could bring up some cards fromLocal 144 and have them signed. On January 8, Yates"asked" her entire staff "if they were interested -to hearanything about 144, to come to the second floor dayroom." All of them came, during their duty hours. RufranoS In early December 1974, HousekeepingSupervisor Rufrano and his 3 to5 subordinateswere transferredto the payroll of FirstNational Mainte-nance. Rufrano continued to perform the same duties and continued to beknown among the employees as the housekeeping supervisor.While theGeneralCounseldisclaimed any contention that First National Mainte-nance occupies smgle-employer status withRespondent,Respondent'scounsel expresslyadhered on the record to the admission in Respondent'sanswer thatRufrano had been Respondent's agent and supervisor at allmaterial times6 Yates' duties are describedinfra,fn. 38. HAVEN MANOR HEALTH RELATED FACILITYasked them to meet with him so he could bring up someLocal 144 cards for their signatures.A nurses aide wantedRufrano to be checked out, with Local 144 Business AgentGodwin before she signed a card. One of the employeesasked if Rufrano had given out cards before. He repliedthat he had given them out and Godwin never receivedthem, so Rufrano was giving out some new ones. None ofthe employees accepted a card from Rufrano that night.On the following day, Rufrano gave Local 144 cards to allof them, about 6 in number, and all of them signed. Rufra-no obtained employee signatures on about 30 of the cardsgiven him by Godwin, and returned them to Godwin about3 weeks. after they were signed.In early January 1975, Local 144 petitioned the Boardfor an election. The record fails to show the disposition ofthis petition.C. TheDenialof Employment of Kathleen Feinberg,Allegedly for Local 1115 ActivityKathleen Feinberg began to work for Respondent in lateAugust 1974 as a nurses aide. Administrator Cytryn testi-fied, "I thought of her as a pretty good aide all along, and... we at the Facilitywere satisfiedwith her."In September 1974, Feinberg signed and mailed to Local144 a Local 144 card which she had picked up from a stackof such cards on the desk at the second-floor nursing sta-tion. Inlate October 1974, Local 1115 Representative Mo-rales approached her outside the building and asked her togive out Local 1115 cards, ask people to sign them, andreturn them to him. She said she would, and he gave herabout 10 cards. In the course of the day, she asked othersto sign, but they refused because "if we signed for twounions, they're afraid there would be conflict and we'd bewithout a union." Feinberg then threw away the cards.A day or two later, Supervisor Stephens told Feinbergthat several employees had been asking her opinion aboutwhich union to join.Stephens said that since she was asupervisor, she really could not give this information, butshe had been a member and thought highly of Local 1115,and Feinberg could contact Hy Juvall if she wanted toobtain more information and Local 1115 cards. Feinbergnever contacted Juvall, of whom she had never previouslyheard. At this same time, the staff on Feinberg's shift metin the staff dining room and decided that they wanted Lo-cal 1115. A day or so later, Feinberg approached Moralesoutside the building,',told him that there were staff mem-bers who were interested in joining Local 1115, and askedfor some more membership cards, which she said shewould try to get signed. Morales gave her some more cards.Thereafter, Feinberg signed a card and gave out about 10Local 1115 cards, which were signed and returned to herby members of the nursing staff (other than registerednurses) and of the kitchen staff. She also gave several blankcards to orderly Kevin Pruitt, who obtained signaturesthereon and returned the signed cards to Feinberg. Outsideof Haven Manor, Feinberg returned these cards to Local1115 RepresentativeJim Tracy,who gave her some morecards.Feinberg obtained employee signatures on thesecards also.The last week in October, during working hours, Fein-333berg approached Supervisor Rufrano, who had been soli-citing signatures on Local 144 cards, and asked hum to signa Local 1115 card. Rufrano took a Local 1115 card but didnot sign it. About the end of October, during workinghours,Administrator Cytryn approached Feinberg andasked her if she had signed a Local 1115 card. She said thatshe had. Cytryn asked whowas givingout Local 1115cards, and who the organizer was. Feinberg replied thatthere was no organizer,and that several people were hand-ing out the cards. Cytryn said that he did not believe thatthere was no organizer, that "it was- running too smoothlyfor people to just be handing out cards among themselves."Feinberg replied that so far as she knew, there was no spe-cial organizer. Cytryn said that if she found out who wasorganizing for Local 1115, would she please give him thatinformation. He further said that he "did not want peoplesneaking behind his back handing out cards . . . he didn'tcare which union people signed up for, they could sign upfor any union they wanted but half signed for 1115 andhalf signed for 144 and nobody was going to suffer but [theemployees], because it would be tied up in Court and [they]would be out of a union, but he, personally, felt that 144was the better union." He further said that he did not carewhether a union came in at all.About thissametime, Cytryn told Stephens that Pruitt(who is not named in the complaint) and Feinberg hadbeen giving out Local 1115 cards, that there had been"complaints" about both of them, and that they were to besuspended. He further stated that Feinberg was to be sus-pended for 4 weeks. He stated that the "complaints" aboutFeinberg were that her "attitude had changed and shewasn't performing the same way as before." Stephens hadnever heard, about any such "complaints" before, althoughresidents'familiesusuallymake their complaints to thenursing directress or the administrator. Nor had Feinbergever been reprimanded for any reason. Cytryn also toldStephens to direct Feinberg to hand the cards to Stephensso that she could give them to Cytryn.1 Thereafter, Ste-phens telephoned Feinberg at home and told her that Cy-tryn had said Feinberg was to be terminated unless shegave him all the signed cards for Local 1115.8That af-ternoon, Feinberg gave her the signed cards which Fein-berg had not already given to Local 1115.On November 14 or 15(infra,fn. 11), Cytryn directedStephens to draw up a notice suspending Feinberg for 1month for insubordination or misconduct .9 Thereupon,that same day, Stephens drew up, and arranged to havetyped over her and Cytryn's typewrittensignatures, a no-tice dated November 15, 1974, stating that Feinberg "issuspended from work for one month starting 11-15-747My findings as to this Cytryn-Stephens conversation are based on Ste-phens' testimony.Cytryn merely testified that he told Stephens to suspendFeinberg for 4 weeks8This finding is based on Feinberg's testimony.For demeanor reasons, Icredit such testimony rather than Stephens'testimony that she merely toldFeinberg to turn the cards back in to Stephens so she could give them toCytryn9This finding is based on Stephens' testimony. Stephens testified thatCytryntold her that on one occasion Feinberg had failed to acknowledgehis presence on the floor,but Stephens was not sure whether he told her thathis suspension decision was based on this alleged incident 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDdue to her change in attitude towards her work responsibil-ity.Her employment will be reinstated December 14,1974." Later that same day, Stephens called. Feinberg tothe office, read her this typewritten notice, gave her a copysigned by Stephens and Cytryn,10 and told her that therehad been a "slack" in her work and Cytryn wanted hersuspended-for 30 days." Feinberg _said.that she could notunderstand "where they could have gotten that informa-tion that there was a slack in my'work. Stephens said thatshe was sorry, it was not her idea, that Cytryn wanted hersuspended.12' Feinberg then asked if Stephens' would askCytryn to postpone the beginning, of the suspension untilDecember 1, because she was-going to'move on December1,needed all the money she could get up to that'point, andthereafter could use the time off to get her house orga-nized.Feinberg also asked Stephens for an interview withCytryn, who was then in his office. Stepshens called hisoffice and then said he was not available. 3The Feinbergs had been planning to buy a house, butthey never did so and she never did move.Several timesduring Feinberg's suspension, she telephoned Cytryn's of-fice to ask him why he thought there was a slack in herwork, but she was never put through to Cytryn. About 30days after her suspension, Feinberg telephoned Stephens tofind out -the exact date when Feinberg was supposed toreport back for work. Stephens replied that it was her un-derstanding that Feinberg was not returning to work, andsaid that she had been "terminated." Feinberg asked whyshe had been terminated. Stephens replied that Cytryn hadtold her that Feinberg was not coming back after the sus-pension.A day or two later, Feinberg went to Haven Manor andtalked to Cytryn and Paskus. Feinberg told Cytryn that shethought she had been suspended for handing out Local1115 cards, that she thought the suspension was unfair,that she had nonetheless taken it, but that "no way" wouldshe settleto be terminated. Cytryn replied that the suspen-sionand termination were completely Stephens' idea. Fein-berg said that the only reason she had started handing outLocal 1115 cards was that Stephens had called her and toldher it would be all right. Cytryn then said that he wouldhave ajob for Feinberg within the next couple of weeks; hewas doing her a favor by taking her back; that when shecameback, "he didn't want any more hanky-panky"; if hecould not put her back at Haven Manor, he would find hera jobelsewhere;but he did not want her "to pull the same10 Stephens and to some extent Cytryn testified without denial that thecopy given to, Feinberg,which is not in evidence,was signed by both Ste-phens andCytryn.For reasons unexplained in the record,Respondent's filecop' of thisnotice is signed by Stephens aloneAs to the date of this conversation,Feinberg testified that Stephens"told me I was being suspended.The next day, I was suspended."Togetherwith her testimony in this respect,the language in the notice that she "issuspended from work for one month starting 11-15-74 [to be] reinstatedDecember 14" indicates that this Stephens-Feinberg conversation occurredon November 14, and that it did not occur on November 15, when both thenotice and Mrs. Stephens' notation-on Respondent's file copy(seeinfra,SecII,E, I, b) are dated.The date on which the suspension became effectivecan be determined in compliance proceedings12Up to this point,my findings as to this conversation are based on acomposite of Stephens'and Feinberg'smutually corroborative testimony13My findings in these three sentences are based on Feinberg's testimony.For reasons summarizedinfra,I do not believe Stephens'implicit denialsnonsense" over there. Feinberg was called back to' HavenManor about January 7, 19751;and was working there as anurses aide at the time of the hearing -in November 1975,14On November 6; 1975, 5 days before the hearing, Cytryncalled Feinberg to his office and asked her to sign a state-ment that her suspension had nothing to do with handingout cards for Local 1115. Feinberg-'refused to sign it on theground that she believed it to be untrue, and explained herreasons for this belief.Cytrynthen said,"... wasn't therea'matter of,[his] seeing [her] reading on the second floor?"Feinberg replied that she did not have a book, and -that shehad spoken to him about the incident and he told her toforget it. Cytryn then asked her to drop- the charges as afavor to Haven Manor and a personal favor to Cytryn,who said that he had done favors for her. Feinberg did notagree to sign the statement, and left the floor shortly there-after.D. Alleged Support to Local 11151.Alleged solicitation for Local 1115By letter received by Respondent on January 18, 1975,Local 144, alleged that it represented Respondent's "Li-censed Practical Nurses and non-professional'employees"and asked for an earlymeeting atwhich Local' 144 couldassertedly demonstrate its representation through- a cardcount.15 Cytryn testified that he ignored this'letter becausethe facility had already rendered illegal aid to Local 144and he did not want to get further involved with it.In mid=January 1975, during working hours,'SupervisorElbaz told kitchen aide Handy, in Elbaz''office, that heknew Handy had-filled out "the other card for the, otherunion,but I want you to fill this card out, and, don't letanybody see it`... because this is the union they want in... because you'llbe seeinga lot of peoplegoing out ofhere." Elbai gave Handy a "Local 1115 card, which Handysigned and returned to Elbaz. Elbaz told Handy not to sayanything outside the office about the incident.16 About 10minutes later, Handy returned to the office and asked El-baz, ".., . what's my chances of staying?" Elbaz said, ".. .you don't have to worry about it, because you'd be the lastone that I'd fire, that I'd let go." 11 Elbaz also approachedsix or"seven other kitchen employees, including Jose Riv-14 In the summer of, 1975, she requested and receiveda 3-month leave ofabsence'because ofbabysitfmg problems owing to her husband's businesstriiss Local 144RepresentativeGoodman testifiedthat when this letter wassent out, Local 144 had 80 to85 cards andhe believedthe unit consisted ofabout 90 people. The unit actuallyconsistedof about 60employees,exclud-ing the recently contracted-out 5-employeehousekeeping operation, butduringthis periodthere was an undisclosed amount of employee turnover atthe facility16Handy crediblytestifiedthat he did not tell anyof his coworkers aboutthe incident, but "About an hourlater,everybody - .was knowing aboutit,becausehe had everybodyin the office17Handy crediblytestified that he signedthe Local 1115 card inJanuary1975 becausehe thoughtthat otherwise he-would be fired, "What else areyou going to think if he tells you you'regoing to see a lot of people goingout of here" Handy further, credibly, testifiedthat in mid=October 1974 he,"the cook," and, Jose Rivera signed LocaL1115, cards at the request of aLocal1115 representativeWhile these October 1974conversationsoccurredon Respondent's premisesduring workinghours,there is noevidence thatRespondent was aware of the Local1115 representative's presence HAVEN MANOR HEALTH RELATED FACILITY335era,Walter Vernon, and Linda Rivera, and asked them tosign Local- 1115 authorization cards. Jose Rivera crediblytestified that he signed such a card at Elbaz' request. 8Handy credibly testified without objection that all of theseemployees initially told him that they thought thatsigningthe cards was the "wrong thing to do," but later told himthat they had signed.As previously noted, in October 1974 employee Neff hadasked Supervisor Stephens if it would be all right if Neffdistributed Local 1115 authorization cards. At that time,Stephens told Neff that she would be discharged if she didthis.On January 22, 1975, Supervisor Cytryn telephonedStephens and told her that he wanted Local 1115 cards tobe given out to employees. Stephens replied that she couldnot do this, and Cytryn asked who could. Stephens saidthat she thought Neff had cards and could do this. Ste-phens then telephoned Neff while she was on duty, andasked whether she still had the Local 1115 applicationblanks. Neff replied that she did, and Stephens called herto thenursing office.While waiting for Neff, Stephens re-lated her conversation with Cytryn to Registered NurseWhitbecker.19 When Neff arrived, Stephens related to herwhat Cytryn had said, and Neff agreed to give out Local1115 applications. Stephens then returned to her duty sta-tion.A while later, Cytryn telephoned to ask whether thecardswerebeing given out. Stephens replied that at thattime they were not, because they were at Neff's house. Cy-tryn told Stephens to ask Neff to go home and get thecards so they could be given out then. Stephens thereupontelephoned Neff and told her to go home immediately toget the Local 1115 applications, and to have them signed assoon as possiblethat day, that Cytryn wanted them signed.At thattime,Neff's work shift had 3 or 4 more hours to go.She went home immediately, got the Local 1115 applica-tion cards, and returned to Haven Manor, an errand whichtook about 30 minutes. No deductions for this half-hourperiod were made from her pay. While continuing her du-ties, shesolicited signatures on the cards from other li-censed practical nurses, the nurses aides, and the orderlieson her own 7 a.m.-3 p.m. shift, and some of such employ-ees on the3 p.m.-11 p.m. shift. In the course of the day,Neff reported to Stephens that many of the employeeswere reluctantto sign cards 20 Thereafter, Cytryn tele-phoned Stephens and asked whether the cards were being18 Jose Rivera further testified that, on this occasion in January 1975,Elbaz told him to sign the card "or else[he'd] be going out" or"fired "Rivera's testimony in this respect is indirectly corroborated by Handy'sundented and credible testimony regarding Elbaz' activities during this peri-odMoreover,although still in Respondent'semploy at the time of thehearing,Elbaz did not testify,nor was his absence explainedHowever,although impressing me as an honest witness, Rivera was ex-ceedingly nervous and confused on the witness stand.He testified that inOctober 1974,when other evidence shows that management was urging himand other employees to sign Local 144 cards, Elbaz told him to sign a cardfor "Local 115" (sic) or he would be "fired" (Rivera's initial version or"else" (Rivera's second version).Accordingly,Ido not base any unfairlabor practice finding on his testimony regarding threats made to him byElbaz In any event,such a finding would not affect the conclusions andorder herein.19 Stephens testified thatWhitbecker was "supervisor"on 'the 7 a m.-3p.m. shift Neff testified that Whitbecker was her supervisor and had the jobtitle of"supervisor."There is no other evidenceabout Whitbecker's duties20However,Neff did not testify that this was truegiven out. She replied that they were, and also relayedNeff's report about the employees' alleged reluctance tosign. Cytryn told Stephens to tell Neff to instruct them thatif they did not sign, they would be replaced. Stephensthereupon put the telephone on "hold"-and had Neff pickup the telephone and talk to Cytryn directly. There is nodirect evidence as to the contents of this Neff-Cytryn-con-versation, but Stephens testified without objection thatNeff told her that Cytryn had told Neff to instruct theemployees that if they did not sign, they would be re-placed 21Later that day, Stephens told the nursing staff on the 7a.m.-3 p.m. shift, including Whitbecker, that Cytryn hadsaid that if they did not sign Local 1115 cards they wouldbe replaced. There is no evidence that Whitbecker or Neffrelayed this message to anyone. Whitbecker did not testify.Neff testified that without representing herself to be a su-pervisor or an ally of management, she told the employeesabout what Local 1115 had done for her when she wasemployed elsewhere and what she had seen Local 1115 dofor her, "preached 1115," and. tried to "sell" it. Neff ob-tained signatures on all the cards she had. A few of -thesigners indicated that they had already signed Local 1115cards.Later that day, after thus using up all the cards(about 25 in number), she telephoned Local 1115 andasked for more cards as soon as possible. Local 1115 repre-sentativesbrought her about 15 more cards that same day.Also that same day, Stephens told-thenursing staff onthe 3 p.m.-11 p.m. shift, including Registered Nurse Geral-dine White,22 that Cytryn had said that if they did not signLocal 1115 cards they would be replaced. That evening,after Neff's shift had ended, she returned to Haven Manor,where the 3 p.m.-11 p.m. shift was then on duty. She gavea Local 1115 card to White and said why Neff thought itwas good. White signed. Neff also gave cards to others onthat shift, who likewise signed. In addition, Neff left someblank cards with White and with employeeSmalls, a nursesaide, and asked them to give these cards to employees onthat shift and on the 11 p.m. -7 a.m. shift. They said thatthey would. Neff asked them to leave the signed applica-tions in the medication room and said that she would pickthem up the next morning when she came on duty.As the 11 p.m. -7 a.m. shift employees approached thefacility that night, they encountered Local 144 representa-tives outside the building. These representatives said; ".. .don't let anybody force you to sign for any union, you havea choice of union, you know, no matter what -they tellyou." When the night-shift employees entered the building,nurses aides on the previous shift told them that Cytrynwas in the building and had said that -they "were going tohave to sign for Local 1115, or [they] would be replaced bythe next day." The aides further said that they had signedbecause they were told that they were going to be replaced,"So . . . you might as well sign."Upon reaching the second floor, employee JacquelineBascom, a nurses aide on the night shift, asked Registered21My findings in this paragraph are based on the testimony of Neff andStephens, which is in general mutually corroborative. To the extent thattheir testimony differs,I credit Stephens for demeanor reasonsWliitbeckerdid not testify Cytryn was not asked about this incident22White's duties are describedinfra,In 37. 336DECISIONS OF NATIONAL LABOR RELATIONS' BOARDNurse White, who worked on the preceding shift, whetherCytryn had said that the employees would be replaced ifthey did not sign Local 1115 cards. White replied that itwas true. White then brought a stack of-blank Local 1115cards from the medication room, and told Licensed Practi-cal Nurse Yates," who was to relieve White, to leave thesigned cards locked up in that room. Bascom looked atYates, who said that she was going to telephone SupervisorStephens, and did so in the presence of Bascom and White.Yates told Stephens that White had told the employees thatthey were to sign the cards, or they would be replaced thefollowing day. Stephens said that "she had heard that wasthe same thing they said Mr. Cytryn stated, if we did notsign the cards, we would be replaced the following day.... It was up to us, if we signed the cards, we had a job.Ifwe didn't sign the cards, we did not have a job." Yateshung up with a gesture of disgust and relayed Stephens'version of Cytryn's remarks to Bascom, who then signed aLocal 1115 card, and White. I believe Bascom's testimonythat this statement led her to sign a Local 1115 card at thattime, but I note that she had also signed one previously.Yates also relayed Stephens' version of Cytryn's remarks tothe rest of the night shift, all of whom then signed Local1115 cards. In accordance with White's and Stephens' in-structions, Yates put these cards in the locked medicationroom.24On the following morning, when reporting to work onthe 7 a.m.-3 p.m. shift, Neff found about 10 Local 1115applications, signed by employees on the two precedingshifts, in the medication room. Neff called Local 1115 Rep-resentative Tracy and said that she was pretty sure she hadall the nursing staff's signed applications and he could pickthem up from her whenever he wanted to. Tracy said thathe would pick them up after she had finished work. There-after,Neff handed out Local 1115 cards to employees whohad been absent the previous day.When Neff left Haven Manor at the 3 p.m. conclusion ofher shift that afternoon, January 23, she met Local 1115Representative Tracy and gave him the signed Local 1115applications which she had accumulated. Tracy and Neffchecked these applications against what Tracy said was alist of employees from Haven Manor. Tracy said that morethan half the employees had signed applications, and thathe was going back to Haven Manor to present the applica-tions and see Cytryn.2. The recognition of and the contract with Local 1115Late in the afternoon of January 23, 1975, Cytryn calleda staff meeting in the employees' dining room. This meet-mg was attended by 30 to 40 employees, some of whomworked on shifts which were not on duty at the time. Cy-tryn said that he had received a letter from Local 144,saying that it was going to come in and represent the peo-23 Yates' duties are describedinfra,in. 3824My findings in this paragraph are based on the mutually corroborativetestimony of Stephensand Bascom,and on portions of Yates' testimony notinconsistentwith theirs. For demeanorreasons,and because Stephens cor-roboratedBascom'sand contradicted Yates' testimonyregardingthe hourof the Stephens-Yates telephone call, I regardBascom asa more reliablewitness thanYatesWhite did not testifyple.Cytryn further said that Local 1115 was going to becoming in, for a card count, and that if a majority of theemployees had signed cards for Local 1115, it was going torepresent them. In addition, Cytryn said -that it was he andnot Stephens who had initiated the statement that employ-ees would be replaced if they did not sign Local 1115 cards,that he had made this statement because he had been"pressured by 144," and that he could not tell the staff whoshould or. should not sign union cards 25Immediately after the meeting was adjourned, Local1115 Representative Tracy entered the room with signedLocal 1115 authorization cards. In the presence of Tracy,Local 1115 Representatives Alex DeLaurentis and Juvall,Administrator Cytryn, Nursing Directress Stephens, andCompany Bookkeeper Schackner, Arbitrator Herbert LeGrange compared the cards with a list of employees thenworking at Haven Manor. No Local 144 representative waspresent, nor had Local 144 been asked to participate in thecard check. At the conclusion of the card check, it wasannounced that a majority of employees had signed up forLocal 1115, and it would represent the employees. LeGrange, DeLaurentis, and Cytryn signed astatement "58cards counted out of a total of 60 employees."26 The otherpersons present were asked to sign this statement, andabout 22 of them did so. The employees then formed aLocal 1115 negotiating committee.About January 27, 1975, Respondent and Local 1115executed, a collective-bargainingagreementwhereunderRespondent recognized Local 1115 as the collective-bar-gaining representative of Respondent's employees.27 Theagreement contained,interalia,provisions which requiredmembership in good standing in Local 1115 as a conditionof employment and tenure of 'employment. Since that date,Respondent has maintained and enforced this agreement,including the union-security provisions, and has deductedsums of money from its employees' wages as union duesand other union obligations,', and paid the same over toLocal 1115; pursuant to checkoff authorizations signed bythem. Also on January 27, 1975, Arbitrator Le Grange exe-cuted an affidavit, received in evidence without limitationor objection, stating that 61 people were in the unit; he hadcompared the signatures on 'designation cards submittedby Local 1115 with the signatures on W-4 forms providedby Respondent; where W-4 forms were not available, theindividual employees personally acknowledged their signa-tures; and 58 designation cards, all of recent date, hadbeen counted in the overall unit. The' affidavit sets forth afinding by Le Grange that by virtue of such designations,Local 1115 is the exclusive bargaining representative of theemployees in the unit 2825My findingsabout Cytryn's remarks at the meeting are based on acomposite of Feinberg's and Stephens'testimony.My finding as to its hourisbased on the testimony of Feinberg,who evinced a better recollectionabout the meeting than did Stephens26 The specified unit was"all employees excluding Registered Nurses,Supervisors, watchmen and guards as defined in the National Labor Rela-tions Actas amended "27 Excluded from the unit were registered nurses, confidential, office andclerical employees,housekeeping and maintenance employees,recreationalem,?loyees,watchmen, guards,and supervisors.The specifiedunit is"all employees employed at..the facility oper-ated by theEmployer,except Registered Nurses, housekeeping employees, HAVENMANOR HEALTHRELATED FACILITY337E. Analysis and Conclusions1.Respondent's conduct favoring Local 144a.Conduct other than the alleged discrimination againstFeinbergIn agreementwith the General Counsel, I find that Re-spondent interfered with, restrained, and coerced its em-ployees in the exercise of their Section 7 rights, in violationof Section 8(a)(1) of the Act; and rendered unlawful assis-tance and support to Local 144, in violation of Section8(a)(2) of the Act, when (1) Supervisors Rufrano and Elbazsolicited employees to sign Local 144 cards (many of whichthese supervisors had obtained from Supervisors Cytrynand Paskus with instructions to obtain employee signaturesthereon); 29 (2) Supervisor Rufrano gave blank Local 144cards to employee Rivera and told him to obtain employeesignatures thereon; (3) Supervisor Stephens told employeeNeff that she would be discharged if she passed out cardsfor Local 144's competitor, Local 1115; (4) Supervisor Cy-tryn asked employee Feinberg whether she had signed aLocal 1115 card, who was giving out Local 1115 cards, andwho the organizer was, and asked her to tell him who wasorganizing for Local 1115 if she found out; (5) SupervisorStephens, at Cytryn's direction, told Feinberg to give Ste-phens the signed Local 1115 cards Feinberg had collected,so Stephens could give them to Cytryn; and (6) Stephenstold Feinberg that she would be terminatedunless shecomplied with this direction. In finding a statutory viola-tion based on Cytryn's interrogation of Feinberg aboutwhether she had signed a Local 1115 card, and the identityof the Local 1115organizerand of the employees who werepassing out such cards, I note that Respondent was seekinginformation useful for discrimination; Respondent latersuspended and terminated Feinberg for her Local 1115 ac-tivity; at the end of the interrogation interview Cytryn ex-pressed preference for a rival union; and no legitimate pur-pose appears for this interrogation.However, I do not agree with the General' Counsel thatunlawful surveillance is, shown by the November 1974 inci-dent where Cytryn drew Supervisor Stephens' attention toemployee Neff and Local 1115 Representative Morales asthey were conversing outside the plant 3° I see no basis forinferring that Cytryn saw this incident because of a delib-erate effort to find out about the employees' union activi-ty 31office clerical employees,confidential employees,guards, watchmen andsupervisors as defined in the National Labor Relations Act as amended."9 In view of the active participation of an admitted supervisor and agent,Rufrano, in almost every aspect of the January 8-9 night-shift solicitation ofsignatures on Local 144 cards, I find it unnecessary to pass on thecomplaint's allegation, denied in the answer, that Licensed Practical NurseYates acted as Respondent's agent during such solicitation.30 Although there is no direct evidence that Cytryn knew Morales to be aLocal 1115 representative, such knowledge is suggested by his comment toStephens, "Look at who Mrs Neff is talking to."In connection with Supervisor Stephens' report to employee Neff aboutthis incident, I note that the complaint fails to allege that Respondent gaveits employees the impression of surveillanceb.The -allegeddiscrimination againstFeinberg because ofher Local 1115 activity(1) Evidence bearing on Respondent's explanation for itsaction with respect to FeinbergAdministrator Cytryn testified that he ordered that Fein-berg be suspended for 1 month because, on the day beforeshe was advised of her suspension, he had seen her readinga book or (more likely) a magazine at her desk at the nurs-es' station during working hours, and she continued to di-rect her entire attention to the magazine during the next 7to 10 minutes while Cytryn was making his rounds on herfloor. Cytryn testified that he regarded this conduct as aserious offense because she was at that time the only aideon the floor, which accommodated 46 or 47 patients, andhence the only person available to respond to calls frompatients' families who were visiting them. Feinberg testifiedthat unless she or the charge nurse were making rounds, apatient had to get in touch with her by using a bell in hisroom or (if he was physically unable to use the bell) bysending another patient.32 Feinberg further testified thatabout 2 or 3 weeks before her suspension, Cytryn saw herwhile she was sitting in a chair in the hall at a nursingstation for 5 minutes, during a period other than her sched-uled breaktime and when nobodyelse was onthe floor. Shetestified that she was not reading a book during this period,that nurses aides (whose work requires a great deal ofstanding and walking) frequently rest their feet for shortperiods when they have no immediate tasks to perform,without any objection by management; and that Cytrynsaid nothing to her when he saw her sitting there. Feinbergfurther testified that she later apologized for not standingup, as a matter of courtesy, when he came on the floor, andhe told her to "forget it." Feinberg's testimony in this re-spect is to some extent corroborated by her undenied testi-mony regarding her conversation with Cytryn on Novem-ber 6, 1975, a few days before the hearing,33 and byStephens' testimony summarizedsupra,In. 9. Because Cy-tryn did not deny this November 1975 conversation withFeinberg; because the considerations which rendered ob-jectionable the conduct testified to by Cytryn make im-probable his testimony that he said nothing to her duringthe 7 to 10 minutes he allegedly observed it, even when hewas preparing to leave; 34 and in view of the witnesses'demeanor, I credit Feinberg's version of the date andevents of this incident.Cytryn further testified that Feinberg was not rehiredafter the conclusion of her 1-month suspension becauseStephens had told him that Feinberg "had told her that shewas going to be moving to some location where shewouldn't be able to come back to work anyway, and there-32Most of the patients at the facility are fully ambulatory33 "He said, wasn't there a matter of seeing you reading on the secondfloor . .I told him that I did not have a book, and that I had spoken tohim about the incident, and he told me to forget it "34When I asked Cytryn whether she was still reading when he left thefloor, he replied, "No, as I left, after a few roundsImade, she finally closedit" 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore she would just ask me whether, since they needed themoney for moving, whether instead of being suspendednow, to be suspended in two weeks from now, rather at thistime, and I denied it." Stephens testified (contrary to Fein-berg) that Feinberg had made such representations to her,and corroborated Cytryn's testimony about Stephens' rep-resentations to him. Respondent's file copy of Feinberg'ssuspension notice contains the entry, in Stephens' hand-writing and signed by her: "On Nov. 15, 1975 Mrs. Fein-berg stated to Mrs. Stephens . . . that she plans to move intwo weeks, therefore she would not be returning to work,but could she work for those 2 weeks-This request wasrefused."Ido not credit the ,foregoing testimony of Cytryn andStephens. In the first place, if Stephens had really told Cy-tryn that Feinberg was about to move out of the commut-ing area and Cytryn had really failed to call her back forthatreason, -Cytryn's natural response would have been torelate these matters to Feinberg when she asked him whyshe had not been recalled. However, it is undenied thatCytryn replied, instead, that the suspension and the termi-nation were `Stephens' idea, which representations wereuntrue according to the testimony of both Cytryn andStephens.Furthermore,thehandwrittenentryonRespondent's file copy of Feinberg's suspension noticestates that her request that she. be allowed to work for 2weeks "was refused," bears the same date as the suspensionnotice, and was prepared (according to Stephens) immedi-ately after Feinberg had left Stephens' office to go toCytryn's office. However, the date of this entry cannot bereconciled with Cytryn's testimony that he denied this re-quest 2 or 3 days after Feinberg's suspension, the allegedtiming of this entry's preparation (before Feinberg couldhave talked to Cytryn) cannot be reconciled with Cytryn'stestimony that it was he who denied the request, and thenature of the request as set forth in Stephens' entry and inher and Cytryn's testimony renders rather improbableCytryn's testimony that Stephens did not relay it to him for2 or 3 days, after the suspension had already begun. Fur-ther, although Feinberg testified that during the suspensioninterview she asked Stephens for an interview with Cytrynand she said he was not available, and Stephens thereaftertestified that at the end of the interview Feinberg went toCytryn's'office, neither Cytryn nor any other witness testi-fied about what happened when Feinberg allegedly got tohis office.Moreover, Femberg's version of her request toStephens-that the suspension be postponed for 2 weeks tocoincide with her planned move and enable her to accumu-latemovingcosts-seemsmore plausible than Stephens'and Cytryn's version, which amount to a request that thesuspensionbe postponed until a time when Feinberg wouldno longerbe working for, Respondent anyway.For the foregoing reasons, and after considering the wit-nesses'demeanor, I do not credit Cytryn's or Stephens'testimony about her representations to Cytryn regardingFeinberg'smovingplans and her request for postponementof her.suspension.For,similar reasons, I do not credit Ste-phens' version (except where corroborated by Feinberg) oftheir suspension conversation or Stephens' testimony thatafter this conversation, Feinberg left to go to Cytryn's of-fice.(2)Conclusions regarding the alleged discriminationagainst FeinbergThe record shows that until January 1975 Respondentwas attempting to cause employees to sign Local 144 cardsand to prevent them from signing cards for its rival, Local1115. From time to time between October 1974 and earlyJanuary 1975, Respondent's supervisors solicited employ-ees to sign Local 144 cards. When employee Neff ex-pressed interest in inducing her fellow employees to signcards for Local 1115, Supervisor Stephens told her that shewould be discharged if she did so. Feinbergnonethelesssuccessfully induced a number of her fellow employees tosignLocal 1115 cards. Thereafter, Cytryn asked her wheth-er she had signed a card. When she admitted that she had,he unsuccessfully attempted to obtain specifics from herabout the Local 1115 campaign. He also told SupervisorStephens that Feinberg had been, giving out Local 1115cards, later during the same conversation that Feinbergwas to be suspended, and during the same conversationtold Stephens to direct Feinberg to hand the Local 1115cards to Stephens so that she could give them to Cytryn.While Cytryn did refer to "complaints" that Feinberg's"attitude had changed and she wasn't performingthe sameway as before," no complaints about Feinberg's work per-formance had reached Stephens, as they likely would havein the normal course. Moreover,it isuncontradicted thatFeinberg had never been reprimanded at all for not doingher job properly. Thereafter, Stephens told Feinberg thatshe would be discharged if she did not give Stephens thesigned, Local 1115 cards which Feinberg had accumulated,and Feinberg gave them to Stephens.A few days later, Feinberg was suspended for a monthon Cytryn's direction. Stephens told her,in effect, that Ste-phens did not herself think that there had been a "slack" inFeinberg's work, and did not know why Cytryn thought so.Feinberg's subsequent attempts to talk to Cytryn directly,when she could have asked him why he thought her workhad "slacked" off, were unavailing., At the hearing, Cytryntestified that he had decided to suspend her because of anincident which did not in fact occur, which according tohim happened on a date which (on the uncontradicted tes-timony) preceded his decision to suspend Feinberg,"which he did not mention to Stephens, and which was notset forth in the suspension notice notwithstanding his owntestimony that he suspended her as an example to the otheraides and to forestall similar conduct by her and the othersin the future. On the basis of theforegoing facts, I con-clude that Respondent suspended Feinberg because of heractivity on behalf of Local 1115, a rival to the union (Local144) which Respondent then preferred. Accordingly, Fein-berg's November 1974 suspension violated Section8(a)(1),(2), and (3) of the Act.35 Stephens testified without contradiction that Feinberg returned the Lo-cal 1115 cards to Stephens,pursuant to Stephens'directions relayed fromCytryn, after Cytrynsaid he had decided to suspend Feinberg but beforeshe was suspendedFeinbergtestified without contradiction that she com-plied withStephens'directions in this respect several days before receivingher suspensionnotice Cytryntestified that the alleged reading incident oc-curred theday beforehe told Stephens to prepare Feinberg's suspensionnotice. HAVEN MANOR HEALTH RELATED FACILITY339Because Feinberg's suspension was unlawful,Respon-dent was at all times thereafter under a duty to recall her,and would not be relieved of this duty even if its noncom-pliance was motivatedby anhonest but mistaken beliefthat she did not wish to return by reason of a change inaddress.36 In any event,I conclude that Respondent's re-fusal and failure to recall her until several weeks after thereinstatement date specified on her suspension notice werenot so motivated,but were instead motivated by her activi-ty on behalf of Local 1115,which Respondent was stillopposing.In so concluding,I note thatCytrynpromisedFeinberg a job after she told him that the only reason shehad started handing out Local 1115 cards was that Ste-phens had called her and said it was all right,but accompa-nied this promise by telling her that he "didn'twant anymore hanky-panky" or her "pulling the same nonsense."For the reasons summarizedsupra,section II,E,I,b(l), Iconclude that Stephens'handwritten entry onRe-spondent's file copy of Feinberg's suspension notice wasnot made in response to any representation during the sus-pension interview that Feinberg was moving,but was in-stead made thereafter to provide paper support for a pre-textuous contention that such was Respondent's realmotive for failing and refusing to recall her.2.Respondent's conduct favoring Local 1115a.Prerecognition conductIn agreement with the General Counsel, I find that Re-spondent violated Section 8(a)(1) and (2) of the Act when(1) Supervisor Elbaz successfully solicited employees tosignLocal 1115 cards; (2) Elbaz accompanied his sohcita-tion of employee Handy with an implied threat of dis-charge if he did not sign, and, after Handy signed, told himthat he would be the last one Elbaz would let go; (3) Ste-phens relayed to Neff Cytryn's statements that he wantedLocal 1115 cards signed; (4) Stephens relayed to NeffCytryn's instructions to go home during working hours toobtain blank Local 1115 cards so they could be given outat once; (5) Respondent paid Neff for the time she spenton this errand; (6) Stephens told Neff to get these cardssigned as soon as possible; (7) Supervisor Stephens told theday-shift and evening-shift nursing staffs that if they didnot sign Local 1115 cards they would be replaced; and (8)like statements were made to the night shift which beganwork at l i p.m. on January 22, 1975.As to this last incident, it is uncontradicted that afterWhite(a registered nurse on the 3 p.m.-to- I1 p.m. shift)37had made such a statement to nurses'aide Bascom,Super-36N L R.B'v. Burnup and Sims,Inc,379 U.S 21 (1964),o Rosenblum,d/b/a Crown'Handbag of California,and d/b/a Soft Touch Shoe Co,137NLRB 1162, 1164, 1177 (1962)37White reported directly to Supervisor Stephens, and told nurses aideFeinberg that the orders which White gave her came directly from Stephens.When White was on duty,she was the only person in charge of the nursesaides and orderlies on her shift.She told them what to do and what floors towork on.If the charge nurse(who was answerable to White) was notaround, emergencies were reported to White.White filled out employeeevaluation forms.She had the key to the medical supply cabinet,and occa-sionally gave out medications.Nursing Directress Stephens testified thatWhite was a "supervisor"on the,3 p.m -to-11 p in shift Licensed PracticalNurse Yates, who did not work on White's shift,testified that to her knowl-visor Stephens told Licensed Practical Nurse Yates 38 thatStephens had heard from Supervisor Cytryn the same thingthatWhite had heard; and that Yates did in fact relay thisstatement to Bascom and other employees on that shift. Ifind it unnecessary to determine whether Yates and Whitewere employees or supervisors. If Yates was an employee,Stephens' statement to her constituted an unfair laborpracticewithout regard to whether it was conveyed toothers. If, on the other hand, Yates was a supervisor, herstatements to others on the shift,whose employee status isundisputed, constituted an unfair labor practice whether ornot authorized by Supervisor Stephens. If White was a su-pervisor, or if Supervisor Stephens'statementstoYatesconstituted an effective ratification ofWhite's statementsto employee Bascom notwithstanding the suggestion thatYates was herself a supervisor, White's replacement threatwould nevertheless add nothing to the unfair labor practicefindings based on Stephens' like threats to the two preced-ing shifts and on the Stephens-Yates-Bascom conversationscharging Respondent with threats repeated by Stephens orYates.The General Counsel apparently contends that Neff wasa supervisor. I do not agree. Neff reported to Nursing Di-rectress Stephens, a registered nurse who was admittedly asupervisor,and to registered nurse Whitbecker(supra,fn.19),who, like Neff, worked on the 7 a.m.-3 p.m. shift. Neffwas a licensed practical nurse on the second and fourthfloor during the 7 a.m.-3 p.m. shift. There is no evidencethat any other licensed practical nurses were working onthose floors during that shift. The employees on thosefloors, who were nurses aides and orderlies,reported emer-gencies toNeff and went to her for instructions about whatjob to do. Neff had the key to the medicine cabinets onthese floors, and was in charge of dispensing medicines onthese floors. Stephens, any other supervisor working for theday, or Neff would walk around to make sure that employ-ees were doing their jobs. Neff would orally reprimand em-ployees for not doing their jobs, and would then reportsuch reprimands to her superiors, who would then put awritten reprimand in the employee's personnel folder orotherwise take care of the matter.When higher manage-ment issued orders, Stephens or other supervisors some-times themselves told employees about them,and some-times relayed them to Neff to relay to the employees. Neffconveyed to nurses aides and orderlies the procedure andpolicies set up by Stephens and Cytryn. When askedwhether Neff could use discretion in ordering people howto do things, Stephens testified, "It was spelled out in theguidelines as her job description called for as an L.P.N."The record otherwise fails to show what these "guidelines"were.edgeWhite was not a part of management,but for demeanor reasons, I donot regard this as Yates' honest belief38Yates was a licensed practical nurse on the 1I p.m.-to-7 am shiftNobody superior to her was on duty during this shift She testified thatduring the period here involved, she was "the only professional" on thatshift She was in charge of and gave orders,instructions, and assignments tothe nurses aides and orderlies on that shift,who reported to her An employ-ee on that shift who was late or absent would report to her. Yates repri-manded employees on that shift if they did not do theirjobs right.She gaveout medications on that shift Employee Bascom,a nurses aide on that shift,testified that Yates was "our supervisor." 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDI believe that such authority as Neff possessed with re-spect to the nurses aides and orderlies was not supervisory,but arose from her superior training regarding patientcare.39However, such authority tended to suggest to theemployees that her solicitation of signatures on Local 1115cards proceeded from management. Moreover, althoughNeff evinced a desire to solicit support for Local 1115 be-fore Respondent began to assist it, her Local 1115 solicita-tions in January 1975 were stimulated, speeded, and easedby orders and statements issued by her supervisory superi-ors.Accordingly, I conclude that Respondent further vio-lated Section 8(a)(1) and (2) when Neff solicited signatureson Local 1115 cards.International Association of Machin-ists;Tool and Die Makers Lodge No. 35 v. N.L.R.B.,311U.S. 72, 78'-80 (1940);Prospect Gardens of Norwalk, Inc.,177 NLRB 136, 138, In. 1 (1969).b. Recognitionof Local 1115and executionwith it of aunion-security clauseBefore Respondent began to intervene on Local 1115'sbehalf, a comparatively small number of employees signedauthorization cards for that union. However, in mid-Janu-ary 1975, food service Supervisor Elbaz successfully solic-ited seven' or eight of his subordinates to sign Local 1115cards, accompanying his solicitation of employee Handyby an implied threat of discharge if he did not sign and,afterHandy signed, by a promise that he would be re-tained. An hour later, "everybody" knew about the Handyincident.Moreover, on January 22, Supervisor Stephensrelayed to Neff Administrator Cytryn's statement that hewanted Neff to give out Local 1115 cards to employeesand, at Cytryn's direction, asked Neff to go home duringpaid working hours to procure blank Local 1115 cards forthis purpose. In addition, the same day, Stephens made theemployees more receptive to solicitation for Local 1115 bytelling a number of employees that they would be replacedif they did not sign. The record shows that reports to thiseffect were widely disseminated in Haven Manor while 35to 40 employees, constituting a substantial majority, weresigningLocal 1115 cards on January 22 and 23.In short, after Elbaz and Neff began to solicit for Local1115, the employees generally knew-either directly orfrom reports made by others-that management was soli-citing for that union and was threatening to replace em-ployees who did not sign Local 1115 cards. Accordingly,this unlawful conduct by management tainted all of the 35or 40 cards which Neff gave to Local 1115 RepresentativeTracy on' January 23.40 Moreover, Tracy's remarks andconduct make it clear that such cards were essential to the39Pinecrest Convalescent Home, Inc,222 NLRB 13 (1976);Wing Memori-alHospital Association,217 NLRB 1015 (1975),StMary's Hospital, Inc,220 NLRB 496 (1975). Cf.Avon Convalescent Center, Inc,200 NLRB 702,704-707, enfd 490 F 2d 1384 (C.A 6, 1974), where the persons found to besupervisors had power to enforce employer regulations regarding solicita-tion and distribution,appearance and dress, leaving the building withoutpermission and other behavior,punching of timecards,work assignmentsand schedules,smoking,and making or receiving telephone calls.40 Amalgamated Local Union 355 [Russell Motors, Inc ] v N L R B,481F.2d 996,1002, fn.8 (C.A. 2, 1973)cardmajority demonstrated by Local 1115 on the af-ternoon of that day.41 Accordingly, I conclude that not-withstanding such a paper showing, Local 1115 did notrepresent an uncoerced majority of the employees in theunit. It follows that Respondent violated Section8(a)(1)and (2) of the Act by thereafter executing,maintaining,and enforcing a collective-bargaining agreement with Lo-cal 1115 whereunder Local 1115 was recognized as the ex-clusive representative of the employees in the contract unit,Local 1115 membership in good standing was required as acondition of employment, and dues andinitiation feeswere deducted from employees' wages and paid to Local1115 pursuant to employees' checkoff authorizations.42In view of my conclusions in this respect, I find it unnec-essary to determine whether Respondent's conduct waslikewise unlawful under the principles generated byMid-west Piping and Supply Co., Inc.,63 NLRB 1060, 1069-71(1945), even though Local 144s claim was based at leastpartly on authorization cards obtained through unlawfulassistance by Respondent. Cf.Kay Jay Corporation d/b/aMcKees Rocks Foodland,216 NLRB 968 (1975);Anton No-ley, et ano, a Co-Partnership, d/b/a Doctor's Hospital, Free-port,New York,185NLRB 147, especially at 154, In. 23(1970).There is no evidence to support the complaintallega-tions that Stephens, Elbaz, White, and Neff urged and so-licited employees to sign checkoff authorizations. Nor isthere any evidence to support the complaint allegation thatRespondent urged and directed employees to attend ameeting of Local 1115.3.Respondent's interrogation of employee Jose RiveraI further find that Respondent violated Section 8(a)(1) ofthe Act when Supervisor Cytryn asked employee Jose Ri-vera whether he was involved with Local 144. Inso doing,I note that Rivera gave an untruthful answer because hewas afraid he would lose his job if he admitted such activi-ty, and that no legitimate reason appears for such an inqui-ry1.Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.Local 144 and Local 1115 are labor organizationswithin the meaning of Section 2(5) of the Act.3.Respondent has violated Section 8(a)(1) and (2) of theAct by soliciting employees to sign authorization cards forLocal 144, by telling an employee to solicit signed Local144 cards from others, by threatening to discharge an em-ployee if she solicited signatures on Local 1115 cards, byinterrogating an employee about activity on behalf of Lo-cal 1115, by telling an employee to give management the41Accordingly, I need not and do not determine whether the record war-rants an inference that the cards procured by Elbaz were used in the cardcount42 Department Store Food Corp of Penna.,172NLRB 1203, 1208-09(1968), enfd 415 F.2d 74 (C A. 3, 1969),PittsburghMetal Lithographing Co,Inc, 158 NLRB 1126, 1132-34 (1966);Seaview Manor Home for Adults,222NLRB 596, 603-604 (1976), and cases cited. The complaint does not containan 8(a)(3) allegation based on the union-security clause HAVEN MANOR HEALTH RELATED FACILITYsigned Local 1115 cards she had collected, and by threat-ening to discharge her if she failed to comply with thisdirection.4.Respondent has violated Section 8(a)(1), (2), and (3)of the Act by denying employment to Kathleen Feinbergbecause of her Local 1115 activity.5.Respondent has violated Section 8(a)(1) and (2) of theAct by soliciting employees to sign Local 1115 authoriza-tion cards; threatening employees with loss of employmentif they did notsignsuch cards; by promising an employeejob security because he had signed; telling an employee toget employees to sign Local 1115 cards; telling her to gohome on paid working time to obtain blank Local 1115cards; executing and maintaining a contract with Local1115 whereunder Local 1115 is recognized as the exclusivebargaining representative of the employees in the contractunit and Local 1115 membership is required as a conditionof employment; and deducting dues and initiation feesfrom employees' wages, pursuant to employee checkoff au-thorizations, and paying them to Local 1115.6.Respondent has violated Section 8(a)(1) of the Act byinterrogating an employee about his Local 144 activity.7.Respondent has not kept protected employee activityunder surveillance, solicited employees to sign checkoff au-thorizations, or solicited employees to attend a Local 1115meeting.8.The unfair labor practices found in paragraphs 3through 6 affect commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has violated the Act incertain respects, I shall recommend that it be required tocease and desist therefrom. This record shows that Respon-dent initially used unlawful pressure to bring Local 144into the facility and to exclude Local 1115, which was alsotrying to organize the employees. Such pressure included athreat to discharge employees for Local 1115 activity andthe termination (initiated by a suspension, and eventuallyrescinded) of an employee because of her efforts to obtainsignatures on Local 1115 authorization cards. Later, afterLocal 144 stated that it would "not make a deal" withRespondent and Respondent decided that it preferred Lo-cal 1115 instead, Respondent imposed comparable pres-sure on employees to sign Local 1115 cards, includingthreats to discharge employees who did not sign and apromiseof job security to an employee who did. After thuscreating a paper majority for Local 1115, Respondentsought to secure its incumbency by executing a union-se-curity/checkoff contract with it on the basis of a cardcheck in which Local 144 was not asked to participate,even though its support was no more vulnerable to assis-tance charges than was the support tendered by Local1115. In short, in a period of 4 months, Respondent unlaw-fully used its control over job tenure, first to favor Local144 and defeat Local 1115, and then to achieve preciselythe opposite result. Such indiscriminate unfair labor prac-tices lead me to anticipate that, unless restrained, Respon-dent will engage in continuing and varying efforts to con-341trol its employees' exercise of their Section 7 rights.Accordingly, I shall recommend that Respondent be re-quired toceaseand desist from infringing on employees'rights in any other manner.N.L.RB. v. Express PublishingCo.,312 U.S. 426,437-439 (1941);N.L.R.B. v. SouthernTransport, Inc.,343 F.2d 558, 560-561 (C.A. 8, 1965);N.L.R.B. v. United Mineral and Chemical Corporation,391F.2d 829, 837-838 (C.A. 2, 1968);SKRL Die Casting, Inc.,222 NLRB 85 (1976);Brom Machine and Foundry Co., 222NLRB 74 (1976);Highland House Nursing Center, Inc.,222NLRB 134 (1976).Although, Kathleen Feinberg has been called back towork as a nurses aide, it is not clear from this record thatshe has been reinstated without loss of seniority or otherrights and privileges. Accordingly, as a precautionary mea-sure, I shall recommend that Respondent be required tooffer her reinstatement if it has not already, done so. Inaddition, I shall recommend that Respondent be requiredto excise from her personnel records any reference to hersuspension or termination, and to make her whole for/anyloss of earningsby reason of the discriminationagainst her,by payment to her of a sum of money equal to that whichshe would- have earned but for the discriminationagainsther, less her net earnings during this period, to be comput-ed in the manner described in F.W. Woolworth Company,90 NLRB 289 (1950), with interest as described inIsisPlumbing & Heating Co.,138 NLRB 716 (1962).In addition, I shall recommend that Respondent be re-quired to withdraw and withhold all recognition from Lo-cal 1115, and to cease giving effect to the January 1975contract, which was unlawfully executed, or to any renew-al,modification, or extension thereof, until such time asLocal 1115 shall have been certified by the Board as theexclusive representative of the employees in question. Fur-ther, because'the January 1975 contract with Local 1115was unlawfully entered into with an assisted Union andcontainedunion-shop and checkoffclauses, I shall recom-mend that Respondent be required to reimburse all em-ployees in the contract unit for dues and initiation feespaid by them to Local 1115, or checked off from theirwages. The reimbursement order shall include all employ-ees who signed for Local 1115 for the first time after Re-spondent bean unlawfully to assistLocal 1115-that is,when Supervisor Elbaz began to solicit for Local 1115-inview of the evidence that word of Respondent's unlawfulaid to Local 1115 was widely circulated throughout'thefacility.The reimbursement order shall also include em-ployees who signed for Local 1115 before Respondent be-gan unlawfully to assist Local 1115, but also signed cardsfor Local 144 or some other union while working at thefacility 43However, the reimbursement order shall not in-clude any remaining employees who signed up for Local1115, and for it alone, before Respondent began unlawful-43The DrackettCompany,207 NLRB447, 451 (1973)Doubts aboutwhether Local 144 cards were freely executed should for this purpose beresolved against Respondent,whose unlawful conduct created such doubtsSeeN.L R.B. v Remington Rand, Inc,94 F.2d 862,872 (C.A. 2, 1938), certdenied 304U S.576;Local Union No 2088, International Brotherhood ofElectricalWorkers,AFL-CIO (Federal Electric Corporation),218 NLRB 396(1975) 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDly to assist it 44 Any such payments shall include, interest asprescribed inIsis, supra.In addition, I shall recommend that Respondent be re-quired to post appropriate notices in both Spanish, the na-tive language of some of Respondent's employees, andEnglish. It is true that just before the Local 1115 cardcount, Cytryn told some of the employees that he could nottell the staff who should or should not sign union cards.However, during this same speech he conceded that hehimself had initiated Stephens' assertion that nonsignerswould be replaced, and immediately after the speech andat all subsequent times, Respondent engaged in conductwhich would be lawful only on the assumption that theLocal 1115 cards were freely signed.Local 144's posthearing letter states that "an electionshould be ordered as part of the Board's remedy in thiscase. . . . Ordering that an election immediately follow aposting period . . .' will expedite implementation of theemployees' right to designate a bargaining representativeunder conditions conducive to free choice." I agree withLocal 144 that the Board's remedial powers under Section10(c) include the conduct of an election.N.L.R.B. v. Dis-trict 50,UnitedMine Workers of America,355 U.S. 453(1958). However, I do not think directing such an electionin the instant case would effectuate the policies of the Act.The time which could be saved by this'procedure would be,under optimum conditions, the time needed by Local 144or Local 1115 to obtain a fresh showing of interest datedafter the posting period. On the other hand, a direction ofelection in the instant order not only would risk theagency's expenditure of unnecessary time and funds, a riskobviated by the showing-of-interest requirements in repre-sentation cases,45 but also might in the end consume moretime than would expecting Local 144 to resort to normalrepresentation case procedures. Such procedures are al-ready structured to accommodate any disputes as to unitand voting eligibility, whereas no such structured proce-dures exist in connection with the somewhat unusual elec-tion directed in connection with a remedial order46 I note,moreover, that such a remedy was rejected by the Board inthe most recent case I have been able to find in this area-namely,Prospect Gardens, supra,177 NLRB at 140, fn. 2.47Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:44 Local 60, United Brotherhood of Carpenters and Joiners of America,AFL-CIO v NLRB,365 U.S 651 (1961). CfNLRB v Revere MetalArt Ca, Inc, and Amalgamated Union Local 5, UAW, Independent,280172d96, 100-101 (C.A 2, 1960), cert denied 364 U.S 894, decided beforeLocal60, supra45 SeeN L R.B v. J I Case Company,201 F.2d 597, 598-599 (C A 9,1953).46 I note that the unit specified in the agreement for a card check(supra,fn 26)is described in somewhat different language from the units specifiedin the arbitrator's affidavit(supra,In. 28) and in the contract itself(supra,In27).Moreover, even the instant record, which was not developedin connec-tion with unit issues,raises a question as to whether Licensed PracticalNurse Yates is a supervisor or an employee(supra,fn. 38).47 The Board there rejected the Trial Examiner's recommended order tothis effect,which order he had issued in reliance onPurolator Products, Inc,160 NLRB 80 (1966)Iam unclear what distinction,if any, the Board wasdrawing between the two casesLocal144 has not cited either of themORDER48The Respondent Haven Manor Health Related Facility,Far Rockaway, New York, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Soliciting employees to sign authorization cards forLocal 144, Nursing Home, Hotel, Hospital and AlliedHealth Services, SEIU, AFL-CIO, or Local 1115, JointBoard, Nursing Home and Hospital Employees Division,or any other labor organization.(b) Threatening to discharge employees if they solicitsignatures or authorization cards for Local 1115 or anyother' labor organization.(c) Interrogating employees about activities on behalf ofLocal' 144, Local 1115, or any other labor organization, ina manner constituting interference, restraint, of coercion.(d)Telling employees to give management the signedcards for Local 1115, or any other labor organization, col-lected by such employees.(e)Threatening to discharge employees if they fail togivemanagement the signed cards for Local 1115, or anyother labor organization, collected by such employees.(f)Threatening employees with loss of employment ifthey do not sign authorization cards on behalf of Local1115 oranyother labor organization.(g)Promising employees job security because theysigned authorization cards on behalf of Local 1115 or anyother labor organization.(h)Telling employees to get other employees to sign au-thorization cards on behalf of Local 144, Local 1115, orany other labor organization.(i)Telling employees to go home on paid working timeto obtain blank authorization cards for Local 1115 or anyother labor organization.(j)Executing or maintaining a' contract with Local 1115or any other labor organization wherein the contractinglabor organization is recognized as the exclusive bargain-ing representative of the employees in the contract unit orwherein membership in the contracting labor organizationis required as a condition of employment, where such con-tracting organization did not at the time of such executionrepresent an uncoerced majority of the employees in thecontract unit.(k)Deducting dues and initiationfeesfrom employees'wages, pursuant to employee checkoff authorizations, andpaying them to Local 1115 or any other contracting labororganization,pursuant to a collective-bargaining agree-ment with a labor organization which did not at the time ofsuch execution represent an uncoerced majority of the em-ployees in the contract unit, where such an agreement con-tains a clause requiring membership in such labor organi-zation as a condition of employment.(1)Giving effect to or enforcing the collective-bargain-ing agreement executed with Local 1115 about January 27,48 In the event no exceptions are filed as provided by Sec.10246 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations,and recommended Order herein shall, asprovided in Sec.102 48 of the Rules and Regulations,be adopted by theBoard and become its findings, conclusions,and Order,and all objectionsthereto shall be deemed waived for all purposes HAVEN MANOR HEALTH RELATED FACILITY1975, or to any modification, extension, renewal, or supple-ment thereof, unless and until that organization has beencertified by the National Labor Relations Board; provided,however, that nothing herein shall require Respondent tovary or abandon any existing term or condition of employ-ment.(m) Suspending or terminating employees, or in anyothermanner discriminating against them, to encouragemembership in Local 144 or any other labor organization,or to discourage membership in Local 1115 or any otherlabor organization.(n) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Withdraw and withhold all recognition from Local1115 as a representative of its employees for the purpose ofcollective bargaining, -unless and until said labor organiza-tion has been duly certified by the National Labor Rela-tions Board as the exclusive representative of such employ-ees.(b)Reimburse present and former employees for all Lo-cal 1115 dues and initiation fees paid by or withheld fromthem in the manner provided in section of this Decisionentitled"The Remedy."(c)OfferreinstatementtoKathleen Feinberg, if it hasnot already done so, without prejudice to her seniority orother rights and privileges; excise from her personnel rec-ords any reference to her suspension or termination; andmake her whole for any loss of pay she may have sufferedby reason of the discrimination against her, in the mannerset forth in the section of this Decision entitled "The Rem-edy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary or useful to an analysis of the amount of backpayunder the terms of this Order.(e)Post at its place of business in Far Rockaway, NewYork, copies in Spanish and English of the attached noticemarked "Appendix." 49 Copies of said notice, on formsprovided by the Regional Director for Region 29, afterbeing duly signed by Respondent's representatives, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that the said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint is dismissed tothe extent it alleges violations not previously found.49 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernment343After a hearing in which all parties had the chance to pre-sent their evidence, it has been decided that we violated thelaw and we have been ordered to post this notice. We in-tend to carry out the order of the Board and abide by thefollowing:WE WILL NOT solicit employees to sign authorizationcards for Local 144, Nursing Home, Hotel, Hospitaland Allied Health Services Union, SEIU, AFL-CIO,or Local 1115, Joint Board, Nursing Home and Hospi-tal Employees Division, or any other union.WE WILL NOT threaten to discharge employees if theysolicit signatures on authorization cards for Local1115 or any other union.WE WILL NOT ask employees about activities on be-half of Local 144, Local 1115, or any otherunion, in amanner constituting interference, restraint, or coer-cion.WE WILL NOT tell employees to give management thesigned cards collected by such employees for Local1115 or any other union.WE WILL NOT threaten to discharge employees if theyfail to give management such cards.WE WILL NOT threaten employees withloss of em-ployment if they do not sign authorization cards forLocal 1115 or any other union.WE WILL NOT promise employees job security be-cause they signed authorization cards for Local 1115or any other union.WE- WILL NOT tell employees to get other employeesto sign authorization cards on behalf of Local 144,Local 1115, or any other union.WE WILL NOT tell employees to go home on paidworking time to obtain blank authorization cards forLocal 1115 or any other union.WE WILL NOTsignor keep in effect any contract withLocal 1115, or any otherunion,wherein the contract-ing union is recognized as your only bargaining repre-sentative or membership in that unionis required as acondition of employment, where that union did not, atthe time the contract was signed,represent an un-coerced majority of the employees in the contract unit.WE WILL NOT, pursuant to such a union-security con-tract, deduct dues and initiationfeesfrom employees'wages, under employee checkoff authorizations, andpay them to the contracting union, Local 1115, orotherwise.WE WILL NOT give effect to or enforce the contractexecuted with Local 1115 about January 27, 1975, orto any modification, extension, renewal, or supple-ment thereof, unless and until Local 1115 is certifiedby the Board; but we are not required to vary or aban-don any existing term or condition of employment. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOTsuspend, terminate,or in any othermanner discriminate against employees,to encouragemembershipin Local 144, or any otherunion, or todiscouragemembershipin Local 1115 or any otherunion.WE WILL withdraw and withholdrecognition fromLocal 1115unless anduntilit is certifiedby the Board.WE WILL reimburse present and former employees,withinterest,for all Local 1115 dues andinitiationfeespaid by or withheldfrom them,in the mannerprovided in "The Remedy" sectionof the Board's de-cision.WE WILL offerreinstatement to KathleenFeinberg,ifwe havenot alreadydone so,without prejudice toher seniorityor other rights andprivileges;removefrom her personnelrecords anyreference to her sus-pension or termination;and makeher whole,with in-terest,for anyloss ofpay from thediscriminationagainst her.To engage in self-organizationTo form,join, or assist any unionTo bargain collectively through-representatives oftheir own choosingTo engage in activities together for the purpose ofcollective bargaining or other mutual aid or protec-tionTo refrain from any such activities.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise of theserights.Our employees are free to exercise any or all of theserights, including membership in Local 1115,Local 144, orany other union.Our employees are also free to refrainfrom any or all of such activities,including membership inLocal 1115 or Local 144,except to the extent that unionmembership may be required by a collective-bargainingagreement as a condition of employment -in accordancewith the proviso to Section 8(a)(3) of the Act.The National LaborRelationsAct givesemployees thefollowing rights:HAVEN MANOR HEALTHRELATEDFACILITY